Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. Greene appeals the district court’s order dismissing his civil complaint against the Honorable Richard D. Bennett, United States District Judge, and the Honorable David E. Rice, United States Bankruptcy Judge. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Greene v. Bennett, No. 1:15-cv-00918-CCB (D.Md. May 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.